751


,

1            OFFICE     OF THE     A-ITORNEY         GENERAL   OF   TEXAS
                                           AUSTIN




    &norabh 8. ?at       tdW@rb,
    Dlatrlrt Attorney
    Dallat, 4our




                                              8 t0 & With tb
                                               XifigUUlt 8t 8
                                           the 8IpiTat1OB oi
                                          thl8 oplnioa, 100 4l8-
                                              8H8t  to 8ah   br
                                  br th8 %lfIt~ QIt th8 prOpr?t
                                 U 8010 Ud 8Ob8OQU8ntlt 801I
                                 tl #OU i88fgult8 '8anrOrdtg t4
                                 hr 8018 Or 8tat8 prOp8rt~ and
                              r th8 ~18 ot proprrt~ h014 by thr,

               *IO iatorpr8t t&80 partloulrr 3mvlrlon8 0r
           f0U.ropiniOn t0 bppu t-0 tb 8a10 Or prOpert#
           b8r0n   the  tro par  MiOd   h08 l zplr.d.    Tot, la
           l rult brought la behalt 0r the 8tat8      ana th
           oounty,   8nd porrlblf other trfing
           th8 property 18 bought irr8t tk tU 8
           atId8 Or TOXO8, 8Ueb gPrOba8O 18 -40
           sna for the ~88 8114b0wit     0r th8
           Pnit8   fAVOlVe&      tSi th8    IOU     8Uit.
                                                                                                     752




by     the#tat.,     1% rOlrl(l   88U   that    th8   8bt8 ~0-8   the
propUt#     with F'O8t~i~tlO8,8Wh r88tri8tlM ioVOlVln(
l pro rrtr       latrnrt      hl~t@a~      to the Other tU 8Idt8,
rtaohlntmrrrt bring vor             rPt8rlal      l8 reoorrry ii l4
ti.ll  4 8alO 18 Mb.             48   ma8    18   true with rrrprot
to t& Ooont~ an4 to othrr tU ult8.                      For that r8uon,
I u laolinr~         to l8k rhethrr h?tl8la8           TW ad 169T
u8    truly rpplloabloi          thr rOpertr        18 not wboll~  th8
proparty                of     the    tar1n( an14 .
       *Thir partloulu                       oplnloa          largely     dad8       rltb
                       w0 a01 him8 tU0 WrOd8                        Or id        rO4u
                         rher8 puroharei h.We                      k.B    M&8
                                                                  Am I to
                                                              i808 Or DrODUtY               t0
b8     ldtrrtirad                    r0r   8i1.     4Bd -tit18 @old-         rt-the-   oourt
ii0Q80        8t8p8            Withht       the     tW0 pU     prlOd            Or   rObUp-
              ror tkr rtate to 900187, or lrrip,
tlon         la        ordrr
it8 iatorrrt in thO PpIIplrty, m4 theroby y
048h JBOM~ f8 HttiUMt                                     Or tbr tU       ii8L
                                                                                     l
maoh 1~ dorm,                 what          &W00.4&?8 rhell              vo follori          shall
we l8lt                 a PIQU08t           to    adl0rti80         bl   l   gtO8JMOtit8
pUPOha8W? AdWti8ln(:      ii88 iEOM8O 808t8.      n18
8rrOOt Or 8UOh pFo8OtiUIW18 t& VbtUa      8iiriM-
tl0a 0r rd08 0i14al8poritionr    0r eroportr withi.
th8 r8de~~iOn puloQ,     rorpltlag 18 korplng the
proprrty oti thr rurrrnt    tu mll.
       w    the OUWr Or                      t&   PrOPrtir    that         -88 8814
8t     8 tar   8418, 4rt.r                    jdt@tO4t,    r86.848           thr pX'0pvtl
brltl6 th.                     t#     t8U    QUiod          br    jMri~A& Oft 111 t4X88,
lmnaltr,   interest aad oourt Oort8 what typo oi
OOPiVOtORO8 18 that per808  bAtit   to rrorlrr 18
0rd.r tO.8l.U UB hi8 tit10    Md rOePt0 a4 t&o08
0r     diVOBtW8
              41 4 m8Uit   or tha rOr8aiOW8       0r th0
tu   lien?  A aera r&em&don norlpt         aemu lad.-
quatr men ii orrtiiled    to br tba OoaptroIw,         by-
.a~#. there 16 ~0 n1W8r     Or the intorwt      OOQu$rOd
bl the 8tdtO ia l tU nO.lpt 8aOh 08 will Natore
r0rwr tit10   rietr.    18 8OH Or lud8WtiOIL. W8t
tit8 8tatr. or tu ualt,   roqulr8 8Wb and 80s addition-
ll, thr 8m0 a8 ly puroharer tmdrrtb,          prorlrloar
Oi     Am010                   W8bbp        or,18         Oya4t       Or 411 t.4188 84f-
ri0ht                  to      olrar when paaalt~,                 latorr8t  WA4 8OuFt
@08tr  li                   8OllOOt8d'l           tile,       rOti     l gWOba8U    fTO8
th8 #tat8                   dtviag      the @IO yea? p.riOd k rr~tlind
to pal tM t8f                         and 805 penalty, 8uOh puroha8or not
bdn&              la     interoet?
ZionorubloR.    Pot    Lduuds,   pat.    d




         !Whore a judgment h08 been takoa ror tues oa
      property 4iia ths taxpayer war lntlt~o6 ts a how-
      ltOa d
           8fOEptiOA         dthOU&h  Said 8%.8ptiOS   h.4 IlOt
      been    0la   h.d l na had not boon 8lk OW.6     , rltidg-
                                                     lfto
      mot     the   tupayir molto. aitl4atlt  rlth the tat
     wllcotor e&b 880~ro8 an oxeaptlon on hornstoad
     on the yterm lnrolrod In the raft, to what lxtont
     Is the Judgmentthen vali&Y Xf any person has au-
     thD?itJ  CO r.4~0. tb jUb&WIt   &tar 8.6. ha8 @8-
     .WM find,    won thot@h th. tclrQaf?r 18 lntitldd
     $0 oro4lt, whs 18 tbo propor party to roleaoo iho
     jUd&zZmntor l purt therOOf, &ad h0W 8hOuld Ias8
     be b6n4lOdP
          Ire &we oonrldoro4 tbs theory or romlttltur
     an4 4s not fool that it 18 .pplloablo          In thl8 ln-
     8tanoo.      We have llkowiso    Oo~alder8d the th8ort
     thut    DO on. @an 8OttlO rlth the 4otondent tor .
     8fm lrO8 than the 48ouBt        of the jadgaont.      Our
     ti8m la that     the   h o muted  lremPtlon ea nnobr   t
     slalms4 after        odyerat, aa the tcxpayor la not
     Justly lntltlo d to rocolvo soas*         at  R   rate   lr
     U h8t?U!WlIt       18 rOQU~r.6 that 8ftJ b8 "I 8 $nod b
     the Couotf Ju4ge or the mrlii           or the Ameuor
     .nd Oollooto~ 0r True., or any oomblnatloa or
     thU8, uhi.h ~0014 rind th2t the Jpdgmmt had
     b88n grant8d 00 oal4 data ror a oortaln uaount
     Or C4OooOn~  boWlng intore#t at 65 rlth said t&IO8
     boiag oa sortsis       property eororf~     l 0ertal.a apa-
     8iried &iamb@? Or fetlr8, (lti that th. &MlJWBt Or
     8 @Utah r&W8 he4 b..ll ma40 t0 th0 %'oS COllOO-
     to?, Or tb0 sbt#ritr, $.i3
                              iUii Md            OOCUp~OtO Nkti8-




     llshod     In aoma oortala
                             OfrlO%al. Ito 8uOh tladlag
     VOUid lOU t0 hat0 tht OfrOOt Or 8defffng      th8
     ~ti&a.nt W0a.r8 the amount pai   in 8.ttb..nt  18
     ror 10.8 t&n the mount aalled for In tee j048-
     wnt   1taoli.
         %ttra        18 080  ip OP TOr r iOl6 01 1 0
                           de.6
     deed here,       awaitlag   more I aformtlo8 on tbo way
                                         proparty alroaay bought
                                         by paying the Jodeaont
                                  aOOWb      ena OiIUrt OOOt8
     Yoar help on that polat            an4 the others   mentl~oe4
     1111 .I4 uo groot1y.=
                                                                              754




            NO 80t0 th0 ltdOaOnt       1~ your Lottar that ropl intor-
pr*t  putl*sJqr     pro*Ialona of our Oplnioa No. O-5059 to apply
to tha solo OS property before tha t-yam porlod bn8 lxpirad.
It ~a0 not irrtonbob ior an6 (IO 40 not ooabtruo sold oplaloa to
apply to tlu ralr or proparty, rhore           thr Iltato or aouuty lr thr
taxlq    mlt    maklry tho purahaars b0r0n th0 a-par per104 0r
rodoaptioa ha@ lxplro& but im Oplnlon No. 04OS64, wa hats
eonrlaor~d tho L--08 patio d 0r rrdoaptlon to the 8xtrn8 that *a
hare hol& thcrala that        aolther the Btato nor tbr aounty, wbro
llther la tho taring ualt maklag tha purebarr              oaa uka a pri-
rata  aala &win6 tht        period   oi tl.zo.    Artici.   1679 would be
lp p llo a 80b lr OzlLrb or proprrty     won     th e lxplratlon ot the
L-yeur period where the aounty IO the taxing unit              eakla8 tha
purohaaa, but Artlala 7338 amnot ba $0 lppllod wharo the tit!tr
la tha toxin8 ualt      makIn@ tha purahaae, for the naaon that It
provides for ruoh, aalo only Lo the ltmt ruch property la not
ndoama4 wIthin tho tlma proaarlbed by law.                All other bold-
 i40 Ud0 iB 8Oid OpiaiOA ]lOO. o-&m Ma g-8056-A WBpiy t0
 the prrlod ot th       after tttarrplratlon ai the t-year period
of rrduptloh
            6Lo Oa a 0prOvialOD & O   bWD      ~4 0 fo r l  private aala by
tbo   Stat, at say tia,, lid llaoo          Artlolaa   1388 ui6 Ts1%b, 6.0-
tlon @ lutboritily     thr lborlti  to sake aalra do not apply to
the rebamptloa prrlod, my guaatlon 08 to whether the ahrrlrt
ahozd ld’lartln    aal..  during the rrdoaptlon period will not
        .

         A@ to thr type of 9onroyanoo tho owaor oi property
ahaul   hero who ndoau   aame within tha t-you roaemptloa porlod,
thla  drpartwnt  ha16 la Opinion Ho. O-960, a oopy oi whIoh la
laoloao~ horowlt~, that l puroharer of load at a tax aalo lo-
qulro8 ao tit10 to tho land ao purahaard u.ntIJ tho porlod of
rodomptlonhm lplrod      aad that the only right aaqulred la
8ubJaot to tho rl@t o) thr owner to rodean at any tlar wlthin
tr0 mar8 by p&n(l tha   raopint prerorihd by law.   lie do aot
flad say rtatutr rhloh &&cm prorlmloa ror tha lxooutlon ot a
dad, or other aoaT anoo, to the ownrr of l80h    property rhoro
h. ndr@u maa withI, tb byoar redamptlon                  porlod, tharrroro,
it I# otlf oplnlon that the ornor’s titlr,opon            redamptlon, oan
b0 OiOt~#d Or th0 JUd&SOIIt
                          0~6 tU              ii018 by OOapiyi4 rith th0
Btatutor     horalnaitor   r8rorrOb   to.
.
    Bonorabla   I(. Pat 6drard0, pa60 8




                &tie&    tS46b, Seat108 18, p?orlbaa    in par8, that
    whouru       z.an4 lr oola orr4ar a $admant   ror Lao,     tha  ornor
    o? rush property, or anyow haria( ax lataroat thorola,            or
    tholr halra, laoIgna or local npnrratatlrra,           say, rithia
    tha   byoar     rdaaptlon porlod, rodoaa saw by paymoat of tho
    amuat bid br the purohaaar at aooh #alo inaludlry a Oao
     (41.00) Dollar tax dead reoorQln( rw and all taxrr, paaal-
    tlor, intoroot and ooata theroaftar paid therroa            plor twonty-
    ill0    per (86%) ooat of tha l6&?agata total l? pala rlthln tha
    tlrat yrar of the rodmgtlon period, aod the so so lmouata,
    plao rirtt ar ( 80C) rant 0r the a          amte total if 9al4
    wlthla the L at y8ar 0r tha redrapt Y on period.
              Art1010 VNCIpro+IQaar

               9vcry rooalpt ror thr paymnt or toxaa 00
          ~~porty,       real, peroonal or alra6, herorrtrr
          pal4, as well so thooa harrtoton            pai4, aollao-
          ted   by iState,    oounty or munlolpal orrlaora,.       lray
          k reoordrd        In thb o??lca of thr bounty alrrk
          o? tha ooonty whrrr tho proprrty la oltuatrd.
          Oa prraont~tloa       0r a tu     reoolpt to the ooturt
          llerk ho rhall lambdht8ly file            thb aaao la JO
          a a ma ma nner o f ruing      l Ua o d to la r d, a ndlntor
          an& noor         aooh robolpt in fall lx a rooord boo&
          kapt by hip ror the purpoaa of roeordlly tat ro-
          oolpta to k oallad ‘Tax 8ao~lpt Raoorb o and
           shall Lvr tha name and aumbar wrlttoa t&croon
          an4 rwh reoord shall ba not loo to all tho world
          of tit0 payaaat of ouok tax           an6 rortl?lo~   roplor
          thoroor ry ba ured In l         tld.oaoo oa laruao larolv-
          lng tha aaaa andor       llko rules a&mitt-         aortl?lad
          roplaa l? b3abah l*Idonoo.o

               Art1910 VSIbb, 6eotloa 9, protldoa,   lr part, that   when
    pmparty     rhlah has been bought by a taxlly unit at a ado alar
    foraoloauro     lo role bY i%, tho proaeoda therod    oha
    ,.;gp&Y,“)p~         #& ~$8 of ltorl? ana all othsr taxLta~be un
                                                                   1’to
                               iien a~alcmt raid pro9arty.   so4 a?tar
    payln( all oootr and ixpaaooa shall be llatrIbute4       ama@ rush
          f
    taxln     aalta pro rata ~4 in proportloa to th@ amount o? their
    tax 1 ma a&alaat auoh ~rbparty a.o aotabllotu4     la 8816 judswnt.
    Thereron,      It la our bpitd’on that -ah taxing unit weld harr
Bonorabla     X.   Pat Ldwardo, pals   6



the ri&ht to la r a ppayunt
                      t        rram the OWIU?,or other porao&
lntltla4  to rdau   aaiL property, of tba amoant     raqoiro&      for
raduptlo8   tharoo? an6 to lomoo a raaal      thororor,      whisk
noolpt , vb88 plaoed. of moor4              44 by Artlalo tt8@,
                                   as pro+ y’
will bo la??~olrnt to oloar ask property ?roa the Iud&aeat
aad tax lion6
        Any taxing unit Other than the dtato           OMIIalro     olrar
raid property ?rom tha jud&uant and tax lion           by roiplylng      with
tho ?ollowin(; ltatuto8
            Artlrla   6480 prorldro,   la part,   00 ?ollowor
            w6atiaiaotloa or my jud&mont In rholo or            la part
      q      b. OhOWD8


           *t.By a rrorlpt,   loknowlrdgmoot or rolraao rigned
      by the #arty rntltlrd to raarlr8 paymnt o? flu jadg-
      mnt,   or his agrnt,  or lttoraay  of reaord, and aokuow-
      lrdgrd or pnrrca rot raoord as nqulrod ror 6orda.a

          As to tlm payment of pmaltlea    0r tb% and 90s ld6ltIonal
to the State in aaaa o? radaaptlon      wo direat our attention to
tha holblq    or thlo drpartmnt   la dplnlon Ilo. i -19s9m 0 OOpyOr
rhlah 18 l9loar4     horawlth, and la rhlah it ua8 hola that ma14
panaltlao   ahould be oollaoto4. Wo hero adopt 0014 boldln(l, and
thla aloo lppllra to cl1 other taxi!@ ualta.
          Ho rorloloa     has bear, -do for a rlrate sale by the Stat0
durlrI6 tha ii -year rrdrnptlon    parlob, or aP any other       tlmr, thero-
tom, so quaatloa lu arloa as to what              a plvehaoar iroe the
Stat8 should bo rrqulrrd to pay tha t8 or 50% ~aaltIoa.                But,
io a nylteat,    tbr atatutr prOVldo0 that ouah p+aaltiaa aro pay-
able oaly by the oumr       oi tho prozwty,    or rnpna    hatin     an inter-
oat theraln,    or thdr heirs, la o lc ror  Aa legal npre8rntat1~80,
upon  mhiaptiOa     theroo? mm tha purohaoar at r0rool0ouro           ma10
or   hla aaa1gno.
        90 do aot know of any prraon who ham authority     to ra8uaa
the uount or a ud&uant .?or truss a?tar the maniahas booomo final.
etiolo   Xrx, 800 c loa 58, 0r th8 Coaotltutloa, as uaondad la 19SS.
la 00 ?ollowar
          “Thr b6iOlatWO    shall have no pawrr to rrlaaao
       or lxtlngulah,  or to author180 tha TOlO8Oin( or lx-
                                                                                           757
I..   .   EoDorabla E. Pat        Ldwarda, paw      T




                      tlDgalahln~,    la who10 or in part, tho lndabtednroa,
                     liablllty     or obllgatloa  o? ODE aorporatloa  or lnnaitl-
                     dual, to this 6tafo or to any oouot or ~orlaod sub-
                     ~lvlaloa    tharooi    or other mnlolpa i oorporatloa
                     thorda,     oxoapt ~0liaqooDt   tax00 whir& hate bo8a 4ur
                     for a per104 or at least taa yoara.6

                        Artlele   VIII,   8aatloa   lo,   0r thr   donatltutlo8,   la a0
          ?ollowa 1

                     ‘The ~(Ialaturo     shall hare Do power to ralaaaa
                 the lr&abltaata     of, or    party la any 00uat     olty .’
                 or tom rror tho paywa ?- a? tax.8 favled roll i’$&o
                 or Wmty ptup0068, MleIO in aaaa of groat pub110
                 oaladty   la any auoh ooanty, elty or tom      when rush
                 nlaaoo   may be made by a rota o? two-thl&      of aarh
                 Eoua~ of the L8~lalaturo.w


                       .ArtIolo   VIII,   Seation   18, of tho ConatItutloa,       la am
          ?ollorat

                                                  mado upon landrd property
                          “The amma la o o a a nent
                     shall be a rpeolal    lion thoraoal and all proparty,
                     both   tool and por8ona1, klondla6     to lDy dollaqDmt
                     tupayor shall 80 liable     to #ol~O     an& ma10 tar the
                     paymnt or all the tax&a     an4 ~naltIea    duo by rush
                     dollnqurnt~   and rush property may bo so14 for t&o
                     paymant of the taxer and panaltlaa duo b au8h de-
                     linquent    on&or rush ragulatlona   u tha I6 @alat8ro
                     My prorfdo.’

                       Statatom hats b r a nlna o to daoatalnlo(       tbaao prorlalono
           or    tha Oonotltutloa.      Suah aonatltutlonal       and statutory proorl-
           lloaa olrarl        show tha  sea&us cara with rhloh tha framer8           of
           the Oonotltu t Ion md tb sakoro         of our    laws   hat0 aought to Oero-
           guard    tha ravonuaa    0r tlu State.     Thay o&w not 08ly tha intent
           that taxaa should ronatltuta a lloa upon the land l6alnot whloh
           thay wuo aaaooar~,         but that auoh llra should loatlaw         in rora8
           and lrtm ant11 tha taxes la o ur o d        thoroby 8aro broa paid, or
           by lot o? the Logl~alaturo hare booa nlaaaod              aftor they haro
           boon duo ror aor* than tan y6aras            It  la our oplaloa, thu8rore,
           that a judgmant for 6uro oanaot be roduoed aStu .lt beOom8
                                       758




             Very truly       your8,
         ATl'ORWEY
                 GEl?ERALOT Tlpz8


                    2.6&f-
                 Jar W. Barrrtt
                          Arrlrtant

JWB:BP